Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-13-00267-CR

                                        Evaristo Antonio SANTOS
                                                 Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013-CR-1104
                            Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:           Rebeca C. Martinez, Justice
                   Patricia O. Alvarez, Justice
                   Luz Elena D. Chapa, Justice

Delivered and Filed: June 5, 2013

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record, which was filed electronically, contains a written plea bargain, and

the punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant; therefore, the clerk’s record supports the trial court’s certification
                                                                                     04-13-00267-CR


that defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s

counsel has filed a letter in which he states that he has reviewed the electronic clerk’s record and

can find no right of appeal for Appellant; counsel concedes that the trial court’s certification

stating the defendant has no right of appeal is correct. In light of the record presented, we agree

with appellant’s counsel that the defendant has no right of appeal; therefore, Rule 25.2(d)

requires this court to dismiss this appeal. TEX. R. APP. P. 25.2(d). Accordingly, the appeal is

dismissed. See TEX. R. APP. P. 25.2(d).

                                                      PER CURIAM



DO NOT PUBLISH




                                                -2-